DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 22, 30, 38, and 58 are objected to because of the following informalities:  Multiple periods in the claims (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 50, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth [see MPEP 2173.05(d)].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, and 53-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (JP 5-202346).  An English machine translation was used for citation.
Regarding claims 1-3, 7, 9, and 53-54:  Matsuo et al. (JP ‘346) discloses Example 1 [Ex. 1; 0023-0028] was prepared by mixing 3.5 wt% Irgacure 184, with 100 wt% of a resin containing 10 wt% TCDA, 35 wt% BAEA, 25 wt% DCMA, 25 wt% HEMA, and 5 wt% PEA [Ex. 1; 0023-0028].  Matsuo et al. (JP ‘346) discloses photocuring Ex. 1 with 365 nm light [0024].
The claimed effects and physical properties, i.e. the composition exhibits a refractive index of at least 1.45 and an Abbe number of at least 39 [instant claim 1]; a water content of about 0 wt% to about 15 wt% [instant claim 53]; a refractive index of at least 1.45 and an Abbe number of at least 45 [instant claim 54], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note TCDA:

    PNG
    media_image1.png
    78
    350
    media_image1.png
    Greyscale
[0006-0007, 0017];

HEMA:

    PNG
    media_image2.png
    98
    196
    media_image2.png
    Greyscale
[0012-0013, 0018]; 

DCMA:

    PNG
    media_image3.png
    134
    256
    media_image3.png
    Greyscale
[0010-0011, 0017].

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (JP 5-202346).  An English machine translation was used for citation.
Regarding claim 10:  Matsuo et al. (JP ‘346) discloses Example 1 [Ex. 1; 0023-0028] was prepared by mixing 3.5 wt% Irgacure 184, with 100 wt% of a resin containing 10 wt% TCDA, 35 wt% BAEA, 25 wt% DCMA, 25 wt% HEMA, and 5 wt% PEA [Ex. 1; 0023-0028].  Matsuo et al. (JP ‘346) discloses photocuring Ex. 1 with 365 nm light [0024].
The claimed effects and physical properties, i.e. the composition exhibits a refractive index of at least 1.45 and an Abbe number of at least 39 [instant claim 10], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note TCDA:

    PNG
    media_image1.png
    78
    350
    media_image1.png
    Greyscale
[0006-0007, 0017];

HEMA:

    PNG
    media_image2.png
    98
    196
    media_image2.png
    Greyscale
[0012-0013, 0018]; 

DCMA:

    PNG
    media_image3.png
    134
    256
    media_image3.png
    Greyscale
[0010-0011, 0017];

BAEA:

    PNG
    media_image4.png
    100
    505
    media_image4.png
    Greyscale
[0008-0009, 0017].

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (JP 5-202346).  An English machine translation was used for citation.
Regarding claim 22:  Matsuo et al. (JP ‘346) discloses Example 1 [Ex. 1; 0023-0028] was prepared by mixing 3.5 wt% Irgacure 184, with 100 wt% of a resin containing 10 wt% TCDA, 35 wt% BAEA, 25 wt% DCMA, 25 wt% HEMA, and 5 wt% PEA [Ex. 1; 0023-0028].  Matsuo et al. (JP ‘346) discloses photocuring Ex. 1 with 365 nm light [0024].
The claimed effects and physical properties, i.e. the composition exhibits a refractive index of at least 1.45 and an Abbe number of at least 39 [instant claim 22], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note TCDA:

    PNG
    media_image1.png
    78
    350
    media_image1.png
    Greyscale
[0006-0007, 0017];

HEMA:

    PNG
    media_image2.png
    98
    196
    media_image2.png
    Greyscale
[0012-0013, 0018]; 

DCMA:

    PNG
    media_image3.png
    134
    256
    media_image3.png
    Greyscale
[0010-0011, 0017];

BAEA:

    PNG
    media_image4.png
    100
    505
    media_image4.png
    Greyscale
[0008-0009, 0017].

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (JP 5-202346).  An English machine translation was used for citation.
Regarding claim 30:  Matsuo et al. (JP ‘346) discloses Example 1 [Ex. 1; 0023-0028] was prepared by mixing 3.5 wt% Irgacure 184, with 100 wt% of a resin containing 10 wt% TCDA, 35 wt% BAEA, 25 wt% DCMA, 25 wt% HEMA, and 5 wt% PEA [Ex. 1; 0023-0028].  Matsuo et al. (JP ‘346) discloses photocuring Ex. 1 with 365 nm light [0024].
The claimed effects and physical properties, i.e. the composition exhibits a refractive index of at least 1.45 and an Abbe number of at least 39 [instant claim 30], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note TCDA:

    PNG
    media_image1.png
    78
    350
    media_image1.png
    Greyscale
[0006-0007, 0017];

HEMA:

    PNG
    media_image2.png
    98
    196
    media_image2.png
    Greyscale
[0012-0013, 0018]; 

DCMA:

    PNG
    media_image3.png
    134
    256
    media_image3.png
    Greyscale
[0010-0011, 0017];

BAEA:

    PNG
    media_image4.png
    100
    505
    media_image4.png
    Greyscale
[0008-0009, 0017].

Claim(s) 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (JP 5-202346).  An English machine translation was used for citation.
Regarding claim 38:  Matsuo et al. (JP ‘346) discloses Example 1 [Ex. 1; 0023-0028] was prepared by mixing 3.5 wt% Irgacure 184, with 100 wt% of a resin containing 10 wt% TCDA, 35 wt% BAEA, 25 wt% DCMA, 25 wt% HEMA, and 5 wt% PEA [Ex. 1; 0023-0028].  Matsuo et al. (JP ‘346) discloses photocuring Ex. 1 with 365 nm light [0024].
The claimed effects and physical properties, i.e. the composition exhibits a refractive index of at least 1.45 and an Abbe number of at least 39 [instant claim 10], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note TCDA:

    PNG
    media_image1.png
    78
    350
    media_image1.png
    Greyscale
[0006-0007, 0017];

HEMA:

    PNG
    media_image2.png
    98
    196
    media_image2.png
    Greyscale
[0012-0013, 0018]; 

DCMA:

    PNG
    media_image3.png
    134
    256
    media_image3.png
    Greyscale
[0010-0011, 0017];

BAEA:

    PNG
    media_image4.png
    100
    505
    media_image4.png
    Greyscale
[0008-0009, 0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, 7, 9, 52-56 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehana et al. (WO 00/11097).
Regarding claims 1-2, 4-5, 7, 9, and 53-54:  Takehana et al. (WO ‘097) discloses Example 1 [Ex. 1; pg. 28, ln. 19 - pg. 34, ln. 8; Table 1, Ex. 1] was prepared by mixing 10 parts by weight {pbw} A1 (urethane acrylate [pg. 27, ln. 16-32]), 30 pbw B1 (4-hydroxybutyl acrylate [pg. 28, ln. 30-31], 2 pbw C1-1 (Irgacure 651 [pg. 29, ln. 1-4]), 2 pbw C2-2 (Irgacure 907 [pg. 29, ln. 11-13]), 20 pbw D2 (phenoxyethyl acrylate [pg. 29, ln. 21-23]), and 20 pbw D3 (lauryl acrylate [pg. 29, ln. 23-240] [Ex. 1; pg. 28, ln. 19 - pg. 34, ln. 8; Table 1, Ex. 1].  Takehana et al. (WO ‘097) discloses photocuring Ex. 1 with light [Ex. 1; pg. 30, ln. 5-24].  Takehana et al. (WO ‘097) discloses tricyclododecanedimethanol di(meth)acrylate as polyfunctional compound D [pg. 19, ln. 19 - pg. 20, ln. 18].
Takehana et al. (WO ‘097) does not specifically disclose Ex. 1 containing tricyclododecanedimethanol di(meth)acrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included tricyclododecanedimethanol di(meth)acrylate based on the invention of Takehana et al. (WO ‘097), and would have been motivated to do so since Takehana et al. (WO ‘097) suggests that the composition can contain tricyclododecanedimethanol di(meth)acrylate as polyfunctional compound D [pg. 19, ln. 19 - pg. 20, ln. 18].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 6:  Takehana et al. (WO ‘097) discloses polyethylene glycol mono(meth)acrylate as monofunctional component D [pg. 16, ln. 20 - pg. 19, ln. 18].  
Takehana et al. (WO ‘097) does not specifically disclose Ex. 1 containing polyethylene glycol mono(meth)acrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included polyethylene glycol mono(meth)acrylate based on the invention of Takehana et al. (WO ‘097), and would have been motivated to do so since Takehana et al. (WO ‘097) suggests that the composition can contain polyethylene glycol mono(meth)acrylate as monofunctional component D [pg. 16, ln. 20 - pg. 19, ln. 18].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 52:  Takehana et al. (WO ‘097) discloses methyl (meth)acrylate as monofunctional component D [pg. 16, ln. 20 - pg. 19, ln. 18].  
Takehana et al. (WO ‘097) does not specifically disclose Ex. 1 containing methyl (meth)acrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included methyl (meth)acrylate based on the invention of Takehana et al. (WO ‘097), and would have been motivated to do so since Takehana et al. (WO ‘097) suggests that the composition can contain methyl (meth)acrylate as monofunctional component D [pg. 16, ln. 20 - pg. 19, ln. 18].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 55:  Takehana et al. (WO ‘097) discloses bis(2,6-dimethoxybenzoyl)-2,4,4-trimethylpentylphosphine oxide as photoinitiator [pg. 15, ln. 2-26].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 56 and 58:  Takehana et al. (WO ‘097) discloses photocuring Ex. 1 on a polycarbonate substrate with light [Ex. 1; pg. 30, ln. 5-24].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 22, 30, 38, 50, 52-56, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, 11, 13, 15-22, 24, 26-28, 30-31, 32, and 35 of copending Application No. 17/451,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositions substantially overlap in scope.
Applicant's attention is drawn to MPEP § 804 where it is disclosed that "the specification can always be used as a dictionary to learn the meaning of a term in a patent claim." In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 25. Application No. 17/451,125 claims a UV/HEV absorbing compound. UV/HEV absorbing compound is defined in the specification as 2-(2-cyano-2-(9H-thioxanthen-9-ylidene)acetamido)ethyl methacrylate [pg. 22, ln. 22 -pg. 24, ln. 9]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767